              Case 2:18-cv-01506-TSZ Document 10 Filed 01/16/19 Page 1 of 3



                                                                            JUDGE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
   THE HIGHLANDS NORTH CONDOMINIUM
 9
   ASSOCIATION, a Washington non-profit
10 corporation,                                          NO. 2:18-cv-01506-TSZ

11                                Plaintiff,             NOTICE OF DISMISSAL OF STATE FARM
     v.                                                  FIRE AND CASUALTY COMPANY
12                                                       WITHOUT PREJUDICE AND WITHOUT
     ALLSTATE INSURANCE COMPANY, an                      COSTS
13
     Illinois company; AMERICAN CASUALTY
14   COMPANY OF READING, PA, a Pennsylvania
     company; AMERICAN GUARANTEE AND
15   LIABILITY INSURANCE COMPANY, an
     Illinois company; SAFECO INSURANCE
16   COMPANY OF AMERICA, a New Hampshire
     company; STATE FARM FIRE AND
17
     CASUALTY COMPANY, an Illinois company;
18   and DOE INSURANCE COMPANIES 1–10,

19                                Defendants.
20         Pursuant to FRCP 41(a), Plaintiff Highlands North Condominium Association (the

21 “Association”) hereby dismisses its claim against Defendant State Farm Fire & Casualty Company

22 (“State Farm”) without prejudice and without costs. State Farm has not served either an answer or a

23 motion for summary judgment, and FRCP Rules 23(e), 23.1(c), 23.2 and 66 do not apply to this action.

24 Accordingly, the Association may dismiss its claim against State Farm without a court order pursuant to

25 FRCP 41(a).

26 ///

27
     NOTICE OF DISMISSAL OF STATE FARM FIRE                      STEIN, SUDWEEKS & STEIN, PLLC
                                                                     2701 1ST AVE., SUITE 430
     AND CASUALTY COMPANY WITHOUT                                       SEATTLE, WA 98121
     PREJUDICE AND WITHOUT COSTS (NO. 2:18-                     PHONE 206.388.0660 FAX 206.286.2660
     cv-01506-TSZ) - 1
             Case 2:18-cv-01506-TSZ Document 10 Filed 01/16/19 Page 2 of 3




 1         RESPECTFULLY SUBMITTED THIS 16th day of January, 2019.

 2

 3                                 STEIN, SUDWEEKS & STEIN, PLLC

 4
                                   /s/ Daniel Stein
 5                                 Daniel J. Stein, WSBA 48739
                                   2701 First Avenue, Suite 430
 6                                 Seattle, WA 98121
                                   Email: dstein@condodefects.com
 7                                 Telephone: (206) 388-0660
                                   Facsimile: (206) 286-2660
 8

 9                                 Attorney for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     NOTICE OF DISMISSAL OF STATE FARM FIRE              STEIN, SUDWEEKS & STEIN, PLLC
                                                             2701 1ST AVE., SUITE 430
     AND CASUALTY COMPANY WITHOUT                               SEATTLE, WA 98121
     PREJUDICE AND WITHOUT COSTS (NO. 2:18-             PHONE 206.388.0660 FAX 206.286.2660
     cv-01506-TSZ) - 2
               Case 2:18-cv-01506-TSZ Document 10 Filed 01/16/19 Page 3 of 3



                                      CERTIFICATE OF SERVICE
 1
            I hereby certify that on January 16, 2019, a copy of the foregoing Document and this
 2
     Certificate of Service were served on counsel below as noted:
 3

 4 Attorneys for Defendant Safeco Insurance          ☐ via US Mail
   Company of America:                               ☐ via Legal Messenger
 5 Michael McCormack, WSBA No. 15006                 ☐ via Overnight Mail
   Bullivant Houser Bailey PC                        ☑ via USDC ECF
 6 1700 Seventh Avenue, Suite 1810
   Seattle, WA 98101-1397
 7
   Phone: (206) 292-8930
 8 Email: Michael.mccormack@bullivant.com

 9          I declare under penalty of perjury under the laws of the United States that the
     foregoing is true and correct.
10
            SIGNED this 16th day of January, 2019, at Seattle, Washington.
11
                                          s/Kirsten Young
12                                        Kirsten Young, Paralegal
13                                        2701 First Avenue, Suite 430
                                          Seattle, WA 98121
14                                        Email: kirsten@condodefects.com
                                          Phone: (206) 388-0660
15

16

17

18

19

20

21

22

23

24

25

26

27
     NOTICE OF DISMISSAL OF STATE FARM FIRE                      STEIN, SUDWEEKS & STEIN, PLLC
                                                                     2701 1ST AVE., SUITE 430
     AND CASUALTY COMPANY WITHOUT                                       SEATTLE, WA 98121
     PREJUDICE AND WITHOUT COSTS (NO. 2:18-                     PHONE 206.388.0660 FAX 206.286.2660
     cv-01506-TSZ) - 3
